Citation Nr: 0604830	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-39 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic residuals of an 
injury to the right hand.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the benefits sought on 
appeal. 


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran has chronic residuals of an injury to the right 
hand related to his military service.


CONCLUSION OF LAW

Chronic residuals of an injury to the right hand were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated April 2003, the RO notified the veteran of 
the VCAA and that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to his appeal but 
that he had to provide enough information so that VA could 
request the relevant records.  The letter clarified what 
evidence would be required to establish entitlement to the 
benefits sought, and contained the pertinent language from 
the duty-to-assist regulation codified at 38 C.F.R. § 3.159.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).   
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his appeal, as he was requested to 
provide any additional pertinent evidence or information he 
had pertaining to his claim.  

The RO obtained the veteran's service medical records and VA 
medical records for consideration in his claim.  Following 
the RO's July 2003 denial of the veteran's claim, the veteran 
requested a hearing before a decision review officer (DRO).  
A hearing was held in February 2004 and additional evidence 
was subsequently developed.  Furthermore, between February 
2004 and October 2004, the VA attempted to locate service 
medical records for the veteran documenting an injury to his 
right hand and related treatment.  The VA requested from the 
National Personnel Records Center and a VA facility in Los 
Angeles, California, the veteran's service medical records 
associated with the injury and treatment of the veteran's 
right hand in 1971 at an Air Force base in Thailand.  
However, both facilities responded that no relevant records 
were found.  The DRO confirmed the initial RO decision 
denying service connection in its October 2004 statement of 
the case (SOC).  The SOC and accompanying letter from the RO 
advised the veteran of all the pertinent laws and regulations 
regarding his claim. 

To the extent that the letter notifying the veteran of the 
VCAA may not have technically informed him of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 119-120.  The Board 
finds in this case that the veteran has not been prejudiced 
by the timing of the notice.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board notes that the veteran asserted in his October 2004 
substantive appeal that the VA failed to contact veterans who 
could verify his claim.  However, there is no evidence of 
record of the veteran having submitted to the VA the names 
and contact information of parties who could corroborate the 
veteran's claim.  Otherwise, there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc), 
vacated on other grounds sub nom., Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 18 Vet. 
App. at 121-22.  Any further attempts to assist the veteran 
in developing his claims at this stage of the proceeding 
would result in needless delay, and are thus unwarranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence ... is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence does not demonstrate 
that the veteran incurred chronic residuals of an injury to 
the right hand in service.  The veteran testified during a 
hearing at the RO that he injured his right hand in 1971 
while on active duty at an Air Force base in Thailand, and 
that he received treatment for the injury at that time at the 
base hospital.  During the hearing, the veteran displayed a 
scar on his right hand and wrist, and said he experienced 
numbness in his right thumb and palm.  However, there is no 
evidence in the veteran's service medical records of in-
service injury or treatment of his right hand.  While a scar 
on the veteran's right wrist is noted in medical records 
dated November 1981, eight years after his separation from 
service, nothing in those records reveal what caused the scar 
or when it appeared.  Furthermore, there is no evidence of 
record of treatment for a disability of the veteran's right 
hand from the date of separation from service in June 1973 
until the veteran filed this claim in March 2003, a period of 
30 years.  Such a lapse in time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

While the evidence of record reflects that the veteran has a 
scar on his right hand and wrist, in the absence of evidence 
of record indicating that the veteran incurred chronic 
disability to his right hand in service, and the lack of 
competent evidence of record to indicate that the scar on the 
veteran's right hand and wrist is related to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for injury to the 
veteran's right hand.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for chronic 
residuals of an injury to the right hand because there is no 
evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
findings of scarring on the right hand and wrist, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, and the first suggestion of pertinent disability 
many years after active duty, relating chronic residuals of 
an injury to the right hand to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

In reaching its decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for chronic residuals of an injury to the 
right hand is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


